OPINION
DOUGLAS, Judge.
This is an appeal from an order revoking probation.
On February 5, 1971, the appellant pled guilty to the offense of burglary with intent to commit theft and was assessed punishment at three years, probated. The conditions of probation, among other things, were that he commit no offense against the laws of this State, work faithfully at suitable employment and pay court costs, and pay child support payments weekly.
On April 28, 1971, a motion to revoke his probation was filed. It alleged that appellant had failed to work faithfully at suitable employment and pay court costs, and that he had failed to pay child support payments as directed. On October 20, 1971, an amended motion to revoke his probation was filed alleging that on October 11, 1971, appellant pled guilty in the County Court at Law No. 2, Lubbock County, Texas, to the offense of driving while intoxicated and was assessed a fine of $125.00 and five days in jail.
A hearing on the motion to revoke was held on November 8, 1971.
The record shows that appellant was represented by appointed counsel at the hearing; his probation was revoked upon the grounds alleged. The appellant personally signed a notice ot appeal. He also ordered an appellate record wherein he stated that no request would be made for a transcription of the court reporter’s notes. Such constitutes a waiver.
Appellant contends that the State failed to offer evidence that he could have worked but did not. His contention can*275not be considered without a transcription of the court reporter’s notes. Matters not supported by the record do not provide the Court any basis for making’ a decision and cannot be considered.
No abuse of discretion being shown, the judgment is affirmed.